Case
 Case8:15-cv-00011-TPB-CPT
       8:15-cv-00011-EAK-TBMDocument
                              Document
                                     146-2
                                       35 Filed
                                           Filed03/23/15
                                                 12/20/19 Page
                                                           Page11ofof26PageID
                                                                        PageID390
                                                                               1600



                      UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION
  OXEBRIDGE QUALITY RESOURCES
  INTERNATIONAL, LLC, et al.,

                       Plaintiffs,

  v.                                         CASE NO. 8:15-CV-11-T-17TBM

  MARC TIMOTHY SMITH d/b/a
  CAYMAN BUSINESS SYSTEMS,

                Defendant.

  ___________________________/



                                            ORDER

         This cause is before the Court on:

         Dkt. 9    Motion for Preliminary Injunction
         Dkt. 12   Response
         Dkt. 14   Amended Motion for Preliminary Injunction
         Dkt. 25   Response
         Dkt. 33   Joint Stipulation on Injunction

         The Parties have entered into a Joint Stipulation on Plaintiff’s pending Motions
  for Preliminary Injunction, which is attached to this Order (Exhibit 1).


         After consideration, the Court approves the Joint Stipulation. The Motion for
  Preliminary Injunction and Amended Motion for Preliminary Injunction are granted in
  accordance with the terms of the Joint Stipulation. Accordingly, it is


         ORDERED that the Joint Stipulation (Dkt. 33) is approved; the Motion for
  Preliminary Injunction and Amended Motion for Preliminary Injunction are granted
  subject to the terms of the Joint Stipulation; the Court retains jurisdiction for the
  purpose of enforcement of the terms and provisions of the Joint Stipulation.
Case
 Case8:15-cv-00011-TPB-CPT
       8:15-cv-00011-EAK-TBMDocument
                              Document
                                     146-2
                                       35 Filed
                                           Filed03/23/15
                                                 12/20/19 Page
                                                           Page22ofof26PageID
                                                                        PageID391
                                                                               1601



  Case No. 8:15-CV-11-T-17TBM


        DONE and ORDERED in Chambers in Tampa, Florida on this 23rd day of
  March, 2015.




  Copies to:
  All parties and counsel of record




                                        2
Case
 Case8:15-cv-00011-TPB-CPT
      8:15-cv-00011-EAK-TBM Document
                             Document146-2
                                      35-1 Filed 12/20/19
                                                 03/23/15 Page 31 of 64 PageID 1602
                                                                               392
  Case 8:15-cv-00011-EAK-TBM            Document 33 Filed 03/19/15 Page 1 of 4 PagelD 376
       i




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION


  OXEBRIDGE QUALITY RESOURCES
  INTERNATIONAL, LLC, and
  CHRISTOPHER PARIS,

           Plaintiffs,

  v.                                                     Case No. 8:15-cv-ll-T-17TBM

  MARC TIMOTHY SMITH d/b/a
  CAYMAN BUSINESS SYSTEMS,

           Defendant.
                                                     /

                             JOINT STIPULATION ON INJUNCTION

           COMES NOW, all parties to the above-styled action, more specifically, OXEBRIDGE

  QUALITY RESOURCES INTERNATIONAL, LLC, (“OXEBRIDGE”), CHRISTOPHER

  PARIS (“PARIS”), and MARC TIMOTHY SMITH (“SMITH”), individually, and d/b/a Cayman

  Business systems, who herein jointly stipulate and agree to resolution of Plaintiffs’ pending

  Motion for Preliminary Injunction [Dkt.9]. The terms of the agreement are as follows:

              1. This Joint Stipulation for injunction (“Joint Stipulation”) shall be presented to the

                  Court for approval, and is conditional on Court approval.

              2. The “Effective Date” of this Stipulation is the day upon which the Court shall

                  approve and accept this Joint Stipulation.

              3. This Joint Stipulation is not confidential.

              4. Parties agree that this stipulation is not to be deemed as an admission of liability on

                  the part of either party for engaging in any libelous acts or unfair competition, but

                  is merely entered into to save the time and expense of further litigation on the

                                               Page 1 o f 4
Case
 Case8:15-cv-00011-TPB-CPT
      8:15-cv-00011-EAK-TBM Document
                             Document146-2
                                      35-1 Filed 12/20/19
                                                 03/23/15 Page 42 of 64 PageID 1603
                                                                               393
  Case 8:15-cv-00011-EAK-TBM        Document 33 Filed 03/19/15 Page 2 of 4 PagelD 377
     t




              matters resolved herein.

           5. SMITH agrees to refrain from publishing commentary on the personal,

              professional, business or other affairs of PARIS and OXEBRIDGE. More

              specifically:

                  a. SMITH will remove all posts, links and other subject matter mentioning

                      OXEBRIDGE or PARIS currently on the Elsmar.com Internet forum. Such

                     removal must be permanent so that the posts, links and other subject matter

                      cannot be retrieved or revived at a later date.

                 b. SMITH will remove any online commentary regarding OXEBRIDGE or

                      PARIS authored by SMITH on any other website, social network, or any

                      other manner of technology or communication now known or later to

                     become known.

                 c. SMITH will not publish any new content about OXEBRIDGE or PARIS on

                     the Elsmar.com Internet Forum, any other website, social network, or any

                     other manner of technology or communication now known or later to

                     become known, whether under his real name, anonymously or

                     pseudonymously, or through the collaboration of any third party.

                 d. SMITH will moderate the users of the Elsmar.com Internet Forum from

                     making any mention of OXEBRIDGE or PARIS, whether directly or

                     indirectly.

                 e. Upon reasonable notice SMITH will remove any future posts, links or other

                     mentioning of OXEBRIDGE or PARIS by any other party on the

                     Elsmar.com Internet Forum, not captured by moderation.



                                            Page 2 of 4
Case
 Case8:15-cv-00011-TPB-CPT
      8:15-cv-00011-EAK-TBM Document
                             Document146-2
                                      35-1 Filed 12/20/19
                                                 03/23/15 Page 53 of 64 PageID 1604
                                                                               394
  Case 8:15-cv-00011-EAK-TBM        Document 33 Filed 03/19/15 Page 3 of 4 PagelD 378




           6. OXEBRIDGE and PARIS will not publish any new content on the personal, about

              SMITH or CAYMAN BUSINESS SYSTEMS on any website, social network, or

              any other manner of technology or communication now known or later to become

              known.

           7. Plaintiffs agree to withdraw their Motion for Preliminary Injunction [Dkt. #9] and

              to request cancellation of the hearing currently set for April 27,2015.

           8. The parties agree that all of the provisions of this agreement may be enforceable by

              contempt of court.

           9. If either party fails to comply with any term or provision of this agreement, the

              party in default shall be liable to the other party for reasonable expenses incurred

              in enforcing the terms of this Agreement, including attorneys’ fees and court costs.

           10. The parties represent that each has or has had the opportunity to obtain independent

              legal advice by counsel of his or her own selection in the negotiation of this

              Agreement; each has been fully informed of his or her legal rights and obligations;

              and each party stipulates to this Agreement freely and voluntarily, intending to be

              bound by it for all times.

           11. This Court shall retain jurisdiction over the parties and the subject matter of this

              agreement for the purpose of enforcement of its terms and provisions.

           12. The parties recognize that seeking temporary and permanent injunctive relief, as

              sought in Count VII of the plaintiffs’ Complaint [Diet. #1], will be rendered

              moot upon the Court’s approval of this stipulation.




                                            Page 3 of 4
Case
 Case8:15-cv-00011-TPB-CPT
      8:15-cv-00011-EAK-TBM Document
                             Document146-2
                                      35-1 Filed 12/20/19
                                                 03/23/15 Page 64 of 64 PageID 1605
                                                                               395
  Case 8:15-cv-00011-EAK-TBM          Document 33 Filed 03/19/15 Page 4 of 4 PagelD 379




   We hereby stipulate and agree to the above terms.


                                                   By:
                                                     Marc Timothy Smith, individually, and
   1503 South US Highway 301                         d/b/a Cayman Business Systems
   Tampa, FL 33619                                   8644 Lesourdsville-West Chester Road
   P: 863-651-3750                                   West Chester, OH 45069
                                                     P: 513-720-0600




   Oxebridge Quality Resources International LLC
   1503 South US Highway 301
   Tampa, FL 33619
   P: 863-651-3750




  William R. Wohlsifer, Esquire
  Fla. Bar No: 86827
  1100 E Park Ave, Ste B
  Tallahassee, Florida 32301
  Tel: (850)219-8888
  E-mail: william@wohlsifer.com




                                             Page 4 o f 4
